[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court, sua sponte. It has come to the court's attention that the decision and judgment entry in this case dated May 12, 2000 contains an error. Accordingly, the court hereby issues this notice of errata and orders that the May 12, 2000 decision and judgment entry is corrected by substituting "Robert Clark" for "Michael Mota" on page one of the decision.
  ______________________________  Melvin L. Resnick, J., JUDGE